Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 12/8/2020 have been considered by the Examiner.
Claims 1 and 9-10 are amended. No claims are canceled or newly added. Claims 1-10 are pending in the present application and an action on the merits follows.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 9, and 10 describe the abstract idea of receiving and storing patient information to determine and assign patient “homework.” Specifically, claim 1 recites:
“store application data chosen from the group consisting of internal and external programs required to run the system, patient data chosen from the group consisting of demographic, genetic, assessment, diagnosis, treatment, history, outcome, wearable, mobile device, augmented reality device, and social network, and professional data from healthcare professionals chosen from the group consisting of assessment, diagnosis, treatment, intervention, prognosis, homework assignment, theoretical orientation, efficacy rating, discipline, and demographic data; 
receive professional input regarding past, present, and/or future prescribed homework activities and their frequency; 
and to prompt the patient to input their current adherence to the homework prescribed;
analyze patterns, receive data from patients from devices and interfaces chosen from the group consisting of smart phones, mobile devices, augmented reality displays, wearables, and smart devices, receive data from the  healthcare professional, and to receive and execute commands from the healthcare professional, determines suggested homework and provides a best fit between the patient and suggested homework by analyzing interventions typically employed by the professional, client prognoses, homework assignments given in the past, theoretical orientation, efficacy rating, discipline, and professional demographic data, and recursively uses patient adherence data to iteratively i15,438Attorney Docket No: 0418.00003 data to inform future patient and healthcare professional suggestions regarding treatment and continually updates recommendations for treatment based on best available data.”
Claim 9 recites:
“inputting patient data into a database of a computing system; 
analyzing the patient data and determining suggested homework by analyzing interventions typically employed by the professional, client prognoses, homework assignments given in the past, theoretical orientation, efficacy rating, discipline, and professional demographic data; 
the healthcare professional selecting homework for the patient, wherein the homework is a best fit for the patient; and 
sending the homework to a patient device; and
based on patient adherence to the homework, suggesting additional or alternative homework to the healthcare professional.”
Claim 10 recites:
“inputting patient data into a database of a computing system; 
analyzing the patient data and determining suggested homework by analyzing interventions typically employed by the professional, client prognoses, homework assignments given in the past, theoretical orientation, efficacy rating, discipline, and professional demographic data; 
the healthcare professional selecting homework for the patient, wherein the homework is a best fit for the patient; 
sending the homework to a patient device; 
receiving data on whether the patient did the homework and summarizing the patient's treatment adherence to the healthcare professional; and 
the healthcare professional deciding to continue, modify, or discontinue the homework.”
 managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive and store data, prompt patient input, analyze patterns, determine suggested homework, and update recommendations. Also see The October 2019 Update on subject matter eligibility which states that activity between a person and a computer falls within the above-mentioned grouping of abstract ideas [October 2019 Update Pg. 5]. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 recites:
“a database configured to
a display for a healthcare professional configured to
and configured to display a patient's current pattern of adherence to prescribed regimen of homework, as reported by the patient or a patient device input, to the healthcare professional
a display for a patient configured to display prescribed homework to the patient; 
a computer-implemented processor configured to use artificial intelligence to
to transmit data to and
to transmit data to and
wherein the artificial intelligence analyzes the patient data by low-rank matrix factorization and vectorization,” 
Claim 9 recites:  
“artificial intelligence on the computing system
by low-rank matrix factorization and vectorization, 
wherein the artificial intelligence is iteratively informed by recursively using patient adherence data;
artificial intelligence presenting and displaying on a screen suggested homework for a patient to a healthcare professional;
the artificial intelligence”
Claim 10 recites:
“artificial intelligence on the computing system
by low-rank matrix factorization and vectorization, 
wherein the artificial intelligence it iteratively informed by recursively using patient adherence data;
artificial intelligence presenting and displaying on a screen suggested homework for a patient to a healthcare professional;  4USSN 15/415,438Attorney Docket No: 0418.00003 
the artificial intelligence”
The limitations relating to displaying and transmitting simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the limitations are being interpreted as data output. Limitations relating to the use of artificial intelligence techniques merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The database, display, processor, and computing system are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 26-28, 49-51] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Displaying and transmitting, which are being interpreted as data output, has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). The use of artificial intelligence is well-known within the art. Specifically, artificial intelligence is well-known as demonstrated by Madan (U.S. Patent Application Publication No. 20140052475) P 50, 85-86 and Abousy (US Patent Application Publication No. 20090177495) P 16-17. As such, the recitation of artificial intelligence in the present claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with respect to the lack of integration into a practical application, the database, display, processor, and computing system are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-6 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-6 as well.  	
Dependent claims 7-8 further describe the abstract idea of patent claim 1, while also reciting new additional elements. Specifically, claim 7 recites “transmit prescribed homework…” Claim 8 recites “transmit predicative data…” As above, transmittal of data is interpreted as data output. Thus, these additional elements simply introduces insignificant extra-solution activity to the claim language. Additionally, data output has been recognized by the courts as a well-understood, routine, and conventional function. See MPEP 2106.05(d)(II). This, claim 7-8 do not integrate the judicial exception into practical application, nor do they contribute “significantly more” to the eligibility of claim 1.
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-10 are directed to an abstract idea without significantly more. Therefore claims 1-10 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Madan (U.S. Patent Application Publication No. 20140052475) in view of Kolmes (“Demystifying Therapy: What’s a Theoretical Orientation”) and Hu (U.S. Patent Application Publication No. 20150106115).
Regarding claim 1, Madan teaches an integrated computer-implemented system for providing prescribed homework reminders to patients and monitoring their adherence to homework so prescribed that is informed by artificial intelligence comprising: 
a database configured to store application data chosen from the group consisting of internal and external programs required to run the system [P 141] (Madan teaches the method implemented via instructions stored on a computer-readable memory medium), 
patient data chosen from the group consisting of demographic, genetic, assessment, diagnosis, treatment, history, outcome, wearable, mobile device, augmented reality device, and social network, [P 35-37, 61] (Madan teaches that patient data may include data related to age, location, occupation, health conditions, treatments, medications, medical history, prescription information, social networking, predicted efficacy of treatment, predicted outcome, etc. and that data may be collected via a mobile device or wearable sensor and uploaded to a database) and 
professional data from healthcare professionals chosen from the group consisting of assessment, diagnosis, treatment, intervention, prognosis, homework assignment, theoretical orientation, efficacy rating, discipline, and demographic data [P 35-37, 61] (Madan teaches that patient data may include data related to health conditions, treatments, medications, medical history, prescription information, predicted efficacy of treatment, predicted outcome, etc. and that data may be added by a healthcare ; 
a display for a healthcare professional configured to receive professional input regarding past, present, and/or future prescribed homework activities and their frequency [P 135] (Madan teaches a display interface for healthcare professional to select or modify treatment programs/regimens, which are interpreted as patient homework) and 
configured to display a patient's current pattern of adherence to prescribed regimen of homework, as reported by the patient or a patient device input, to the healthcare professional [P 56, 62, 128] (Madan teaches an interface for sharing actual and estimated patient adherence with a provider, wherein the adherence is determined from survey results submitted by the patient via a module device); 
a display for a patient configured to display prescribed homework to a the patient [P 125] (Madan teaches displaying notifications to a user’s mobile device regarding performance of a particular task, for example, a reminder to take prescribed medication) and 
to prompt the patient to input their current adherence to the homework prescribed [P 54, Fig. 1A] (Madan teaches sending a survey to the user’s mobile device, the survey including a question regarding whether or not the user took their medications, in which the medication is being considered the prescribed homework); 
a computer-implemented processor configured to use artificial intelligence to analyze patterns [P 50, 85-86] (Madan teaches using machine learning to analyze patient data), 
to transmit data to and receive data from patients from devices and interfaces chosen from the group consisting of smart phones, mobile devices, augmented reality displays, wearables, and smart devices [P 54] (Madan teaches transmitting surveys to a user’s mobile device and receiving patient survey responses), 
to transmit data to and receive data from a healthcare professional [P 17-18, 84] (Madan teaches transmitting notifications to care providers in P 17-18 and receiving patient data from care providers in P 84), 
and to receive and execute commands from the healthcare professional [P 128] (Madan teaches receiving commands from providers to send notifications to a patient and executing said command), 
wherein the artificial intelligence analyzes the patient data by vectorization [P 85-86] (Madan teaches the use of Support Vector Machine classification, which one of ordinary skill in the art would understanding as including vectorization, in the machine learning analysis), 
determines suggested homework and provides a best fit between the patient and suggest homework by analyzing interventions typically employed by the professional, client prognoses, homework assignments given in the past, efficacy rating, and professional demographic data [P 36, 89, 103-104, 109, 124] (Madan teaches determining a suggested regimen by analyzing efficacy, predicted outcomes (interpreted as patient prognosis), previous regimens from the same patient or different patients (interpreted as interventions typically employed by the professional), and demographic data input by the health professional; the suggested homework is interpreted as a best fit homework), and 
recursively uses patient adherence data to iteratively i15,438Attorney Docket No: 0418.00003 data to inform future patient and healthcare professional suggestions regarding treatment [P 62-66, 106-107] (Madan teaches repeatedly collecting survey data from the patient regarding adherence to generate adherence features that are used to generate updated intervention regimens) and 
continually updates recommendations for treatment based on best available data [P 89, 96, 107] (Madan teaches generating updated treatment regimens based on new data; Madan also teaches in P 96 that the method may be repeated).
Madan may not explicitly teach: 
discipline, theoretical orientation (in the determines limitation above)

discipline, theoretical orientation [P 1-5] (Kolmes teaches considering theoretical orientation and expertise, which is interpreted as discipline, when organizing a treatment)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include theoretical orientation and disciple as taught by Kolmes with the Method for modeling behavior and health changes taught by Madan with the motivation of ensuring patients receive the best possible treatment plan based on their own preferences and their provider’s expertise, thereby improving patient outcomes.
Madan and Kolmes may not explicitly teach:
low-rank matrix factorization and  
However, Hu teaches
low-rank matrix factorization and [P 29, 65] (Hu teaches low-rank matrix factorization applied to patient data)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hu with teaching of Madan and Kolmes since it would be obvious to incorporate the given features of low-rank matrix factorization with the teaching of Madan and Kolmes given the finite number of possible machine learning techniques (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the low-rank matrix factorization and incorporate it into the system of Madan and Kolmes since there are a finite number of identified, predictable potential solutions (i.e. types of machine learning techniques) to the recognized need (patient data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Regarding claim 2, Madan, Kolmes, and Hu teach the system of claim 1, wherein the patient is a person or other entity seeking professional consultation, education, assessment, diagnosis, intervention, or treatment [Abstract] (Madan teaches that the system and methods are meant to support a patient). 
	Regarding claim 3, - Madan, Kolmes, and Hu teach the system of claim 1, wherein the professional is a person or other entity seeking to offer professional consultation, education, assessment, diagnosis, intervention, or treatment [P 33] (Madan teaches that the provider may be a doctor, nurse, pharmacologist, etc.). 
Regarding claim 5, Madan, Kolmes, and Hu teach the system of claim 1, wherein the computer-implemented processor has been configured to use artificial intelligence chosen from the group consisting of deep learning, neural network modeling, parallel distributed processing, low-rank matrix factorization, regression analysis, vectorization, and skip thought vectors to analyze patterns in patient data to initially suggest prognosis [P 85-86] (Madan teaches the use of machine learning, including regression analysis, in developing patient models and the use of models in predicting treatment outcomes and changes in symptoms, which can be considered suggesting prognoses)
as well as prescribed homework for an individual patient [P 85, 106] (Madan teaches the use machine learning in developing patient models and the use of patient efficacy models in predicting the efficacy of certain interventions, in which the efficacy may be positive or negative, and thus teaches predicting both advantageous and disadvantageous interventions). 
	Regarding claim 6, Madan, Kolmes, and Hu teach the system of claim 1, wherein the computer-implemented processor has been configured to use artificial intelligence chosen from the group consisting of deep learning, neural network modeling, parallel distributed processing, low-rank matrix factorization, regression analysis, vectorization, and skip thought vectors to analyze patterns in patient data to suggest possible advantageous changes to currently prescribed patient homework and reminders for the patient [P 37-38, 41, 85-86] (Madan teaches using machine learning, including regression . 
Regarding claim 7, Madan, Kolmes, and Hu teach the system of claim 1, wherein the computer-implemented processor has been configured to 
transmit prescribed homework activities to patients across a range of devices and interfaces chosen from the group consisting of smart phones, mobile devices, augmented reality displays, wearables, and smart devices [P 125] (Madan teaches transmitting notifications to a user’s mobile device regarding performance of a particular task, for example, a reminder to take prescribed medication) and 
receive feedback about patient adherence to the prescribed homework across a range of devices and interfaces [P 54] (Madan teaches receiving patient survey responses, the survey including a question regarding whether or not the user took their medications, in which the medication is being considered the prescribed homework) 
Regarding claim 8, Madan, Kolmes, and Hu teach the system of claim 1, wherein the computer-implemented processor has been configured to transmit predictive data [P 128] (Madan teaches transmitting notifications regarding predicted risk to care providers) and 
treatment adherence data about the patient to the healthcare professional [P 35] (Madan teaches transmitting notifications regarding a patient’s adherence to a doctor). 
	Regarding claim 9, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
	Regarding claim 10, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Madan (U.S. Patent Application Publication No. 20140052475), Kolmes (“Demystifying Therapy: What’s a Theoretical Orientation”), and Hu (U.S. Patent Application Publication No. 20150106115), as applied to claim 1 above, and further in view of Wright (U.S. Patent Application Publication No. 20020046061).
Regarding claim 4, Madan, Kolmes, and Hu may not explicitly teach the system of claim 1, wherein the database has been secured through encryption. 
However, Wright teaches the system of claim 1, wherein the database has been secured through encryption [P 44] (Wright teaches storing personal data in an encrypted database).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Personal information system as taught by Wright with the system taught by Madan, Kolmes, and Hu with the motivation of securing personal data and complying with security standards through use of encrypted databases [Wright, P 44].



Response to Arguments
Applicant’s arguments filed 12/8/2020 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/8/2020.

35 U.S.C. 101 Arguments
1.	Regarding Applicant's 35 USC 101 arguments that the limitations relating to artificial intelligence cannot be performed as human activity [Applicant Remarks P 6], Examiner respectfully submits that these limitations were analyzed as additional elements and not part of the abstract idea. Examiner also notes that while the amendments provide further details regarding the artificial intelligence, there is no indication that the iterative adherence data is any different than the original training data. Additionally, as written, the “informed” artificial intelligence (i.e. a trained model) is never actually used. Thus, the artificial intelligence limitations do not integrate the abstract idea into practical application because they merely generally link the abstract idea to a field of use or technological environment. These limitations also do not amount to significantly more than the abstract idea because they amount to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception as demonstrated by the references cited in the 35 USC 101 rejection above. 
It is for at least the reasons discussed above that claims 1-10 remain rejected under 35 USC 101.

35 U.S.C. 103 Arguments
2.	Regarding Applicant's arguments addressing the present amendments [Applicant Remarks Pg. 7], Examiner respectfully submits that Madan, Kolmes, and newly references Hu teach the newly added limitations. Specifically, Madan teaches the use of Support Vector Machine classification, which one of ordinary skill in the art would understanding as including vectorization, in the machine learning analysis 
3.	Regarding Applicant’s arguments that “Madan also does not disclose or suggest the steps in claims 9 and 10 of artificial intelligence presenting and displaying on a screen suggested homework for a patient to a healthcare professional, the healthcare professional selecting homework for the patient, and sending the homework to a patient device” [Applicant Remarks Pg. 8], Examiner respectfully submits that Madan teaches, in P 135, an interface for healthcare professional to select or modify treatment regimens. Additionally, Madan teaches in P 125 transmitting notifications to a user’s mobile device regarding performance of regimen tasks, which is interpreted as sending the homework to a patient device. Each of the above-mentioned paragraphs were cited in the art rejections of previous correspondences. 
4.	Regarding Applicant's 35 USC 103 argument that the references are not recommending or prescribing a homework likely to be a best fit for a patient [Applicant Remarks Pg. 8], Examiner respectfully disagrees. Madan teaches a system for recommending a regimen, which is interpreted as homework, to a user by analyzing various information. Madan specifically teaches, in P 124, that the regimen selected is that with the highest predicted efficacy for the patient. The portion of Madan is now cited in the art rejections above for clarification. Thus, Madan teaches recommending a best fit. Kolmes teaches the importance of considering theoretical orientation in patient care. One of ordinary skill in the art would therefore understand the benefits of incorporating theoretical orientation as a factor analyzed by a predictive system such as that of Madan. Thus, it is maintained that the present claims, under broadest reasonable interpretation, are taught by the combination of Madan, Kolmes, and Hu. 

6.	Regarding Applicant’s remarks that the references paragraphs “do not describe a machine learning process relevant to the provider/healthcare professional side” [Applicant Remarks Pg. 9], Examiner respectfully submits that the art was applied to the claims as written and when considered under broadest reasonable interpretation. Madan teaches determining a suggested regimen by analyzing efficacy, predicted outcomes (interpreted as patient prognosis), previous regimens from the same patient or different patients (interpreted as interventions typically employed by the professional), and demographic data input by the health professional [P 36, 89, 103-104, 109, 124]. Thus, it is respectfully maintained that the present claims, under broadest reasonable interpretation, are taught by the combination of Madan, Kolmes, and Hu.
7.	Regarding Applicant’s arguments that “Madan appears to have no awareness of the specific factors relevant to psychotherapy outcomes, especially theoretical orientation” [Applicant Remarks Pg. 10], Examiner respectfully submits that it is the combination of the references that teaches the claim. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, it is maintained that the present claims, under broadest reasonable interpretation, are taught by the combination of Madan, Kolmes, and Hu.
determines suggested homework and provides a best fit between the patient and suggested homework.” The claims do not teach matching based on provider best fit. Additionally, as discussed in the argument numbered 4 above, Madan teaches determining a regimen with the predicted highest efficacy for the patient, and thus teaches determining a best fit between patient and “homework.“ The adherence or efficacy predication is used to match the patient with a best fit regimen.
	It is for at least the reasons discussed above that independent claims 1, 9 and 10, as well as dependent claims 2-8, remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/R.F.D./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626